Hill, C. J. 1. The first attack upon the act is that it deprives the owner of his property without due process of law. The act provides, in section 8, paragraph (g), for publication of notice to all persons interested of the assessments, and gives them thirty days in which to file exceptions thereto. This complies with the due process requirement. 2. The next objection is, “because said act is a local or special law, and no notice was given of intention to apply therefor as required by sec. 25, art. 5, of the Constitution of Arkansas.” This question has so often been held to be a legislative and not a judicial one that it would be a waste of time to cite the cases. 3. The next objection is that the act delegates judicial power to the board of directors, and that the judicial power of the State is vested in the courts in art. 7 of the Constitution. The Legislature may determine benefits or assessments to be placed upon land in districts which it forms for public improvement, or it may delegate that duty to an inferior tribunal; and when that duty is performed by the inferior tribunal, it is an agency carrying out the legislative will, and has often been sus-, tained by this court. Carson v. St. Francis Levee District, 59 Ark. 513; Coffman v. St. Francis Drainage Dist., 83 Ark. 54; Sudberry v. Graves, 83 Ark. 344; Craig v. Russellville Waterworks Imp. Dist., 84 Ark. 390; Road Imp. Dist. v. Glover, 86 Ark. 231, and authorities cited in these decisions. 4 and 5. The next objections are that the assessments violate sec. 5, art. 16 of the Constitution. But the provisions of the Constitution in regard to taxation do not apply to assessments for public improvements levied by the General Assembly or authorized by it.. -See authorities above cited, and Paving Dist. v. Sisters of Mercy, 86 Ark. 109. It is conceded that the other questions presented have been decided ad.versely to appellant Carson v. St. Francis Levee Dist. 59 Ark. 513, and the court will not reopen the questions settled in that case. Judgment is affirmed.